DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner notes that claim 1 is amended. 
The Examiner notes that claims 2-77 are canceled. 
The Examiner notes that claims 78-99 are new. 
The Examiner notes that claims 1 and 78-99 are pending. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL. — The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention..

Claims 1 and 78-96 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim recites “pre-stored behavior data that is associated with use of a particular user activity by a user, wherein one or more carbon emitting activities are avoided through the use of the particular user activity by the user”, however, no support is found for the limitations. Upon review of Applicant’s published specification, no reference can be found which connects pre-stored behavior data to a user activity. Claims 78, 85, 86, 89 and 90 recite similar limitations and are rejected in the same manner.
Dependent claims inherit attributes of the claims from which they depend and thus they are also rejected under 112(a). 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 78-96 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Regarding claim 1, 78-81 and 85-93, claim 1 recites “pre-stored behavior data that is associated with use of a particular user activity by a user, wherein one or more carbon emitting activities are avoided through the use of the particular user activity by the user”, however, the limitation is found to be indefinite. Specifically, it is unclear what is meant by “use of a particular user activity by a user”; the limitations are found to be grammatically incorrect, obfuscating the Applicant’s intended meaning (eg, correct grammar would recite either “preforming of an activity by a user” or “use of a service by a user”). Applicant’s published specification (paragraph [0025]) recites receiving behavior data from a 3rd party application, failing to clarify the meaning of the limitation. The claim has been interpreted as can best be understood. For examination purposes the limitation “particular user activity” is being interpreted as: on-line application. Further, this rejection affects the term “activity type” which will be interpreted as: online service type. Claims 78-81 and 85-93 recite similar limitations and are rejected in the same manner.
Dependent claims inherit attributes of the claims from which they depend and thus they are also rejected under 112(b). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 78-96 are rejected under 35 U.S.C. 103 as being unpatentable over Dembo et al (PGPub No US 2013/0246133, hereafter “Dembo”,).
Examiner’s Note – claims 1, 85 and 89recite similar limitations and the same material is covered; therefore they are being rejected together. Where recited subject matter differs, the limitation has been rejected on its merits.

Regarding claims 1, 85 and 89, Dembo discloses: 
one or more computers (Dembo – p [0060]); and 
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers (Dembo – p [0060]), perform one or more operations comprising: 
receiving pre-stored behavior data that is associated with use of a particular user activity by a user (Dembo – p [0094], teaches receiving the raw activity data from various sources including spreadsheets and uploads [pre-stored]), wherein one or more carbon emitting activities are avoided through the use of the particular user activity by the user (Dembo – p [0069], “calculate one or more emission values associated with the events or activities completed by the user, such as the emissions reduction associated with walking to work instead of driving”, where “driving” is the carbon emitting activity that is avoided by walking); 
identifying, as an identified activity type, an activity type that is associated with the particular user activity (Dembo – p [0096], teaches the raw activity data defines the record of the activity, including an activity type (e.g., driving, flying, electricity, heating, waste, recycling, composting, and paper); 
identifying a particular algorithm that is pre-associated with the identified activity type that is associated with the particular user activity (Dembo – p [0078], “match the rules [algorithm] to user activity data stored in activity database”); 
determining, based at least on the particular algorithm and the pre-stored behavior data, a quantity of uncollected points for the particular user activity, wherein the quantity of uncollected points represents an amount of carbon that is calculated for the one or more carbon-emitting activities that were avoided through the use of the particular user activity by the user (Dembo – p [0070]-[0071], teaches calculating an offset value indicative of a number of carbon credits, where the offset value is related to monitored user activities; p [0152], teaches that the rules [algorithm] are used to detect offset events); 
determining that a user request for the quantity of uncollected points to be collected has been received (Dembo – p [0084], “The incentive module 60 transfers the incentive (either selected [user request] or automatically allocated) to the user”; p [0156], “generate a report for the user indicating the emission values associated with the identified [requires user input/request] transactions and the emission offset events”, recognition of the user request is required/inherent for the report/incentive be provided); and 
storing data that associates the updated total quantity of collected points with the user (Dembo – p [0068], teaches redeeming the incentive for a product or service, where “redeeming” requires that the incentive value is saved until the user executes the redemption process).
Although Dembo does not recite the exact claim language of “in response to determining that the user request for the plurality of uncollected points to be collected has been received, adding the quantity of uncollected points to a total quantity of collected points that is already associated with the user, to generate an updated total quantity of collected points” the concepts of transferring points to the user’s account (Dembo – p [0084]) and of a user managing their account (ie. checking progress toward a goal/checking updated values) (Dembo – p [0092]) are taught. Further, the Examiner notes that the limitation appears to merely recite well-understood concepts related to bookkeeping, which is well within the understanding of a person of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize the summing an incoming amount with an existing amount to attain a total of the point values related to a user’s account for the expected benefit of tracking transactions. Further, it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claims 78, 86 and 90, Dembo makes obvious all of the limitations on which this claim depends, further Dembo, discloses the pre-stored behavior data that is associated with use of the particular user activity by the user is received by an acquisition module of an application, from a module of the application that is associated with the particular user activity (Dembo – fig. 1, item 30; p [0077], “input module”), 
the activity type and the particular algorithm are identified by a determination module of the application (Dembo – fig. 1, item 58; p [0078], “event module”), 
the quantity of uncollected points is determined by a calculation module of the application (Dembo – fig. 1, item 36; p [0119], “factor data module”), 
the user request is determined to have been received, and the quantity of uncollected points is added to the total quantity of collected points, and the data is stored, by a processing module of the application (Dembo – p [0257], “security service module”).
Regarding claims 79, 87 and 91, Dembo makes obvious all of the limitations on which this claim depends, further Dembo, discloses the identified activity type comprises an on-line ticket purchasing activity type that avoids the carbon emitting activities of driving and printing paper tickets or receipts, and the quantity of uncollected points includes both (i) uncollected points that represent an amount of carbon that is saved by avoiding driving, and (ii) uncollected points that represent an amount of carbon that is saved by avoiding printing paper tickets or receipts (Dembo – fig 5A, items 80, 82, 84; p [0218], teaches a paper class [ticketing, includes “currency”/payment]; p [0223]-[0224], teaches an activity may have many scopes, each scope having a related emission; p [0238]).
Regarding claims 80, 88 and 92, Dembo makes obvious all of the limitations on which this claim depends, further Dembo, discloses the identified activity type comprises an on-line bill payment activity type that avoids the carbon-emitting activity printing paper bills, and the quantity of uncollected points includes uncollected points that represent an amount of carbon that is saved by avoiding printing bills (Dembo – p [0251]).
Regarding claims 81 and 93, Dembo makes obvious all of the limitations on which this claim depends, further Dembo, discloses the identified activity type comprises an on-line reservation activity type that avoids the carbon emitting activity of driving, and the quantity of uncollected points includes uncollected points that represent an amount of carbon that is saved by avoiding driving (Dembo – fig 5A, items 80, 82, 84; p [0218], teaches a paper class [ticketing, includes “currency”/payment]; p [0223]-[0224], teaches an activity may have many scopes, each scope having a related emission; p [0238]).
Regarding claims 82 and 94, Dembo makes obvious all of the limitations on which this claim depends, further Dembo, discloses purchasing, by the user, a service from a service provider using a subset of the updated total quantity of collected points as payment (Dembo – p [0068], where any amount is considered a sub-set).
Regarding claims 83 and 95, Dembo makes obvious all of the limitations on which this claim depends, further Dembo, discloses purchasing, by the user, a virtual good using a subset of the updated total quantity of collected points as payment (Dembo – p [0068], where any amount is considered a sub-set, and a service is a virtual good).
Regarding claims 84 and 96, Dembo makes obvious all of the limitations on which this claim depends, further Dembo, discloses determining that a user request for the quantity of uncollected points to be collected has been received (Dembo – p [0084], “The incentive module 60 transfers the incentive (either selected [user request] or automatically allocated) to the user”; p [0156], “generate a report for the user indicating the emission values associated with the identified [requires user input/request] transactions and the emission offset events”, recognition of the user request is required/inherent for the report/incentive be provided); and 
storing data that associates the second updated total quantity of collected points with the user (Dembo – p [0068], teaches redeeming the incentive for a product or service, where “redeeming” requires that the incentive value is saved until the user executes the redemption process).
Although Dembo does not recite the exact claim language of “in response to determining that the user request for the additional quantity of uncollected points that are associated with the different user has been received: adding the additional quantity of uncollected points that are associated with the different user to the updated total quantity of collected points that is stored for the user, to generate a second updated total quantity of collected points, subtracting the additional quantity of uncollected points from a total quantity of uncollected points that are associated with the different user” the concepts of transferring points to the user’s account (Dembo – p [0084]) and of a user managing their account (ie. checking progress toward a goal/checking updated values) (Dembo – p [0092]) are taught. Further, the Examiner notes that the limitation appears to merely recite well-understood concepts related to bookkeeping, which is well within the understanding of a person of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize the summing an incoming amount with an existing amount to attain a total of the point values related to a user’s account for the expected benefit of tracking transactions. Further, it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Examiner's Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for the Examiner’s amendment was given by David Jordan on November 5, 2021.
Claims 97-99 are amended as follows:
97. (New) A computer-implemented method comprising: acquiring fragmented behavior data of a user, wherein each fragment of the behavior data is generated if the user uses a respective on-line service, and wherein each fragment comprises identification information that identifies the respective  on-line service corresponding to the behavior data; determining, for each fragment of the behavior data, at least one preset carbon-saving quantity quantization algorithm according to the identification information of the on-line service; calculating, for each fragment of the behavior data and using the determined related preset carbon-saving quantity quantization algorithm, a carbon-saving quantity of the user according to the fragment of the behavior data; and providing, for output, a carbon-saving quantity of the user.
98. (New) A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising: acquiring fragmented behavior data of a user, wherein each fragment of the behavior data is generated if the user uses a respective on-line service, and wherein each fragment comprises identification information that identifies the respective on-line service corresponding to the behavior data; determining, for each fragment of the behavior data, at least one preset carbon-saving quantity quantization algorithm according to the identification information of the on-line service; calculating, for each fragment of the behavior data and using the determined related preset carbon-saving quantity quantization algorithm, a carbon-saving quantity of the user according to the fragment of the behavior data; and providing, for output, a carbon-saving quantity of the user.
99. (New) A system comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising: acquiring fragmented behavior data of a user, wherein each fragment of the behavior data is generated if the user uses a respective on-line service, and wherein each fragment comprises identification information that identifies the respective on-line service corresponding to the behavior data; determining, for each fragment of the behavior data, at least one preset carbon-saving quantity quantization algorithm according to the identification information of the  on-line service; calculating, for each fragment of the behavior data and using the determined related preset carbon-saving quantity quantization algorithm, a carbon-saving quantity of the user according to the fragment of the behavior data; and providing, for output, a carbon-saving quantity of the user.

Examiner Note with Regards to Prior Art
The Examiner notes that the subject matter recited in claims 97-99 is allowable.
The following is a statement of reasons for the indication of allowable subject matter:
Neither the prior art of record nor a combination of the prior art searched discloses the claim limitations of independent claims 97-99. 
Though the prior art, discloses a method/system for accumulating and storing determined carbon values; the prior art fails to teach or suggest the further inclusion of acquiring fragmented behavior data of a user, wherein each fragment of the behavior data is generated if the user uses a respective on-line service, and wherein each fragment comprises identification information that identifies the respective on-line service corresponding to the behavior data; determining, for each fragment of the behavior data, at least one preset carbon-saving quantity quantization algorithm according to the identification information of the on-line service.
Thus, these limitations, in combination with other elements of the claims, are neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art, without the use of impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA E PETERS whose telephone number is (571)272-9061. The examiner can normally be reached on M-F, 9:00-5:00. Examiner interviews are available via telephone.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LISA E PETERS/Primary Examiner, Art Unit 2862